Exhibit REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into as of June 17, 2008, by and betweenBoardwalk Pipeline Partners, LP, a Delaware limited partnership (the “Partnership”), and Boardwalk Pipelines Holding Corp., a Delaware corporation(the “Purchaser”). WHEREAS, this Agreement is made in connection with the Closing of the issuance and sale of the Class B Units pursuant to the Class B Unit Purchase Agreement, dated as of April 24, 2008, by and betweenthe Partnership and the Purchaser (the “Purchase Agreement”); WHEREAS, the Partnership has agreed to provide the registration and other rights set forth in this Agreement for the benefit of the Purchaser pursuant to the Purchase Agreement; and WHEREAS, it is a condition to the obligations of the Purchaser and the Partnership under the Purchase Agreement that this Agreement be executed and delivered. NOW THEREFORE, in consideration of the mutual covenants and agreements set forth herein and for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by each party hereto, the parties hereby agree as follows: ARTICLE I DEFINITIONS Section 1.01Definitions.Capitalized terms used herein without definition shall have the meanings given to them in the Purchase Agreement.The terms set forth below are used herein as so defined: “Agreement” has the meaning given to such term in the introductory paragraph. “Effectiveness Period” has the meaning given to such term in Section 2.01 of this Agreement. “Holder” means the record holder of (i) any Registrable Securities and (ii) Class B Units prior to their conversion into Common Units. “Losses” has the meaning given to such term in Section 2.07(a) of this
